Nott, J.,
read an opinion, but at the same time said—
“ This opinion is not read as the opinion of the court, and it will be understood as expressing the opinion of the court only in the legal conclusions which it announces.
Those “legal conclusions” are now set forth in and as the' syllabus of the case. It is to be noted that several of them are reiterated and referred to in the cases of the Hiram (post).
The concluding order of the court was as follows:
The findings modified as indicated by this opinion will be filed in the stead of those filed January 3,1888. The following claims will be reported to Congress:
In case No. 2, the claim of William Gray, administrator of William Gray, jr.
In case No. 3792, the claim of Francis A. Gray, administrator of Samuel Gray.
In case No. 1999, the claim of Horace Obear, administrator of Josiah Obear.
In case No. 2494, the claim of Franklin Leech, administrator of Nathan Leech.
In case No. 1894, the claim of Henry W. Blagge and Susan B. Samuels, administrator of Crowell Hatch.
Incase No. 842, the claim of Charles Francis Adams, administrator of Peter Chardon Brooks.
The following claims are remanded to the trial docket with leave to the parties named to file supplemental petitions and offer additional evidence:
Case No. 3443, Charles T. Lovering, administrator of Joseph Taylor.
The claim of Nicholas Gilman, underwriter.
The claim of Arnold Welles, underwriter.
*285The claim of James Prince, underwriter.
The claim of Marston Watson, underwriter.
The claim of Nathaniel Fellowes, underwriter.
The claim of Thomas Amory, underwriter.
The claim of Samuel Dexter, underwriter.
The claim of Jeffrey and Russell, underwriters.
The claim of John C. Joues, underwriter.
The claim of Benjamin Homer, underwriter.
The claim of Daniel D. Rogers, underwriter.
The claim of Stephen Gorham, underwriter.
The claim of Benjamin Cobb, jr., underwriter.
The claim of John Codman, underwriter.